   Case: 1:14-cv-02028 Document #: 359 Filed: 04/01/19 Page 1 of 2 PageID #:10969
    Case: 19-1001    Document: 00713393839          Filed: 04/01/2019   Pages: 2



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                                 www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 April 1, 2019

To:            Thomas G. Bruton
               UNITED STATES DISTRICT COURT
               Northern District of Illinois
               Chicago , IL 60604-0000


                               RACHEL JOHNSON, on behalf of herself and all others similarly situated,
                               Plaintiff - Appellant

 No. 19-1001                   v.

                               YAHOO! INC., now known as OATH HOLDINGS INC.,
                               Defendant - Appellee

  Originating Case Information:

 District Court No: 1:14-cv-02028
 Northern District of Illinois, Eastern Division
 District Judge Manish S. Shah


Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  TYPE OF DISMISSAL:                                         F.R.A.P. 42(b)



  STATUS OF THE RECORD:                                      no record to be returned
  Case: 1:14-cv-02028 Document #: 359 Filed: 04/01/19 Page 2 of 2 PageID #:10970
   Case: 19-1001    Document: 00713393839          Filed: 04/01/2019   Pages: 2



NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:


 _________________________                            ____________________________________
